Exhibit 10.4

 

LOGO [g718554g21t71.jpg]   

Second Rider to General Agreement of Indemnity

with respect to NASDI/ Yankee Transferred Bonds

DATE OF GIA: September 7, 2011

DATE OF RIDER: April 23, 2014

THIS SECOND RIDER TO THE GENERAL AGREEMENT OF INDEMNITY WITH RESPECT TO NASDI/
YANKEE TRANSFERRED BONDS (“RIDER”), shall be attached to and incorporated into
the General Agreement of Indemnity (“GIA”), dated as of the date set forth above
which has been executed by GREAT LAKES DREDGE & DOCK CORPORATION (“GLDD”), GREAT
LAKES DREDGE & DOCK COMPANY, LLC, LYDON DREDGING & CONSTRUCTION COMPANY, LTD.,
FIFTY-THREE DREDGING CORPORATION, DAWSON MARINE SERVICES COMPANY, GREAT LAKES
DREDGE & DOCK ENVIRONMENTAL, INC. (f/k/a Great Lakes Caribbean Dredging, Inc.),
NASDI, LLC, NASDI HOLDINGS CORPORATION, YANKEE ENVIRONMENTAL SERVICES, LLC. and
GREAT LAKES DREDGE & DOCK (BAHAMAS) LTD., as Contractors and Indemnitors
(“Indemnitors”), on behalf of ZURICH AMERICAN INSURANCE COMPANY and its
Subsidiaries and Affiliates in any jurisdiction, including, but not limited to
FIDELITY AND DEPOSIT COMPANY OF MARYLAND, COLONIAL AMERICAN CASUALTY AND SURETY
COMPANY, and AMERICAN GUARANTEE AND LIABILITY INSURANCE COMPANY, their
successors and assigns (“Surety”) (individually and collectively “Surety”).

Indemnitors have requested that Surety (i) consent to the sale of NASDI, LLC
(“NASDI”) and Yankee Environmental Services, LLC (“Yankee”), (ii) release and
discharge NASDI and Yankee from the GLDD Bonding Agreements and their respective
duties, obligations and liabilities thereunder, (iii) release and terminate all
of its security interests in and liens on the property and assets of NASDI and
Yankee granted under the GLDD Bonding Agreements and (iv) agree that
Indemnitors’ liability under the GLDD Bonding Agreements be released or
transferred with respect to the Transferred Bonds (as defined below); and

Surety is willing to (i) consent to the sale of NASDI and Yankee, (ii) release
and discharge NASDI and Yankee from the GLDD Bonding Agreements and their
respective duties, obligations and liabilities thereunder, (iii) release and
terminate all of its security interests in and liens on the property and assets
of NASDI and Yankee granted under the GLDD Bonding Agreements and (iv) consent
to the limited release of Indemnitors’ liability for the Transferred Bonds under
the GLDD Bonding Agreements in exchange for and on the condition (a) of the
transfer of GLDD’s obligations with respect to the Transferred Bonds from the
GLDD Bonding Agreements to the separate GLDD Guarantee for Transferred Bonds (as
defined below) in accordance with this Rider and (b) that, as of the closing of
the Permitted Sale (as defined below), Dore & Associates Contracting, Inc.
(“Dore”), the Purchaser (as defined below), NASDI, Yankee and the other
subsidiaries and affiliates of Dore party thereto as “Indemnitors” execute a new
General Indemnity Agreement with respect to the Transferred Bonds, together with
other underwriting conditions and security required by Surety and set forth
herein.

As an inducement to Surety to issue or refrain from cancelling Transferred
Bonds, to release and discharge NASDI and Yankee from the GLDD Bonding
Agreements and their respective duties, obligations and liabilities thereunder,
to release and terminate all of its security interests in and liens on the
property and assets of NASDI and Yankee granted under the GLDD Bonding
Agreements, to release the liability of Indemnitors for the Transferred Bonds
under the GLDD Bonding Agreements and to accept the GLDD Guarantee for
Transferred Bonds in lieu of Indemnitors’ indemnity for the Transferred Bonds,
Indemnitors represent and agree for themselves, their heirs, executors,
administrators, successors and assigns, jointly and severally, as follows:

1. SCOPE: Except as otherwise stated in the Release of NASDI and Yankee in
Section 4 below, this Rider applies only to the transferred bonds set forth on
Exhibit A, List of Transferred Bonds, which is attached to this Rider and
incorporated by reference, including all renewals, extensions, modifications,
replacements or substitutions thereof (collectively, the “Transferred Bonds” and
each individually a “Transferred Bond”). This Rider does not cover any other
bond which Surety may issue for GLDD or others which is not a Transferred Bond
(the “Non-Transferred Bonds”), and with respect to those Non-Transferred Bonds,
the GLDD Bonding Agreements remain in full force and effect, subject to the
Release of NASDI and Yankee set forth in Section 4 below.

2. PERMITTED SALE: Pursuant to the Ownership Interest Purchase Agreement dated
as of April 23, 2014 (the “Purchase Agreement”) by and among North American
Leasing, Inc. a Michigan corporation (the “Purchaser”), NASDI Holdings
Corporation, (“NASDI Holdings”), GLDD, Yankee and NASDI, the Purchaser will
purchase from NASDI Holdings, and NASDI Holdings will sell, convey, assign,
transfer and deliver to the Purchaser, all of the ownership interests of NASDI
and Yankee, as provided in the Purchase Agreement (the “Permitted Sale”). The
Surety consents to such Permitted Sale and acknowledges and agrees that the
consummation of the Permitted Sale shall not constitute an “Event of Default”
under the GLDD Bonding Agreements.



--------------------------------------------------------------------------------

3. In connection with the Permitted Sale, Surety requests that Indemnitors
execute and deliver to Surety this Rider and the other documents required below,
simultaneously with the closing of the Permitted Sale.

4. RELEASE OF NASDI AND YANKEE FROM THE GLDD BONDING AGREEMENTS: Effective as of
the closing of the Permitted Sale, Surety (i) releases and discharges NASDI and
Yankee from the GLDD Bonding Agreements, and from all obligations and Loss under
the GLDD Bonding Agreements, and (ii) releases and terminates all of its
security interests in and liens on the property and assets of NASDI and Yankee
granted under the GLDD Bonding Agreements, in each case, on the condition that
(a) NASDI and Yankee execute the Dore Agreement to transfer their obligations
under the GLDD Bonding Agreements to the Dore Agreement with respect to the
Transferred Bonds; (b) GLDD execute the GLDD Guarantee for Transferred Bonds to
transfer GLDD’s obligations under the GLDD Bonding Agreements with respect to
the Transferred Bonds to the GLDD Guarantee for Transferred Bonds; and (c) the
Administrative Agent’s execution of its Release and Termination with respect to
the Permitted Sale. The release and discharge of NASDI and Yankee set forth in
this Section 4, once the Dore Agreement is executed, applies to all Bonds issued
under the GIA and is not limited to the Transferred Bonds; provided, however,
nothing in this Section 4 is intended to or does release and discharge NASDI and
Yankee from their obligations with respect to the Transferred Bonds in
accordance with the Dore Agreement and such obligations shall be novated with
NASDI’s and Yankee’s execution of the Dore Agreement.

5. RELEASE OF GLDD AND ALL OTHER INDEMNITORS WITH RESPECT TO THE TRANSFERRED
BONDS: Effective as of the closing of the Permitted Sale, Surety (i) releases
GLDD and the other Indemnitors from the GLDD Bonding Agreements, and from all
obligations and Loss under the GLDD Bonding Agreements, with respect to the
Transferred Bonds, and (ii) agrees that the Transferred Bonds shall not
constitute “Bonds” under and for all purposes of the GLDD Bonding Agreements, in
each case, on the condition that (a) GLDD execute the GLDD Guarantee for
Transferred Bonds to transfer GLDD’s obligations under the GLDD Bonding
Agreements to the GLDD Guarantee for Transferred Bonds and that (b) NASDI and
Yankee execute the Dore Agreement to transfer NASDI and Yankee’s obligations
under the GLDD Bonding Agreements to the Dore Agreement with respect to the
Transferred Bonds.

6. GOVERNING LAW: This Rider shall be governed by and interpreted under the laws
of the State of New York, without regard to principles of conflicts of laws.

7. EXECUTION AND CHANGES: This Rider may be executed in any number of
counterparts with separate signature pages, all of which taken together shall
constitute the Rider, and any of the parties hereto may execute this Rider by
signing any such counterpart. This Rider shall be effective and immediately
binding as to each Indemnitor when Indemnitor executes this Agreement and
complies with the conditions indicated in Sections 4 and 5 above, regardless of
whether any other party has executed this Rider or fails to execute this Rider.
This Rider shall only be changed or modified in writing.

8. DEFINITIONS:

Claim means any notice, claim, demand, defense, counterclaim, setoff, lawsuit or
proceeding or circumstance which may constitute, lead to or result in Loss,
liability, or asserted liability in connection with any Transferred Bond.

Dore Agreement means the General Indemnity Agreement executed by Dore and
others, dated April 23, 2014 a copy of which is attached to this Rider as
Exhibit B and is incorporated herein by reference.

GLDD Bonding Agreements means the GIA as subsequently modified, amended,
supplemented or replaced, including but not limited to the Rider dated June 4,
2012, and all underlying and related agreements and modifications of agreements,
including the Equipment Utilization Agreement dated June 4, 2012 and the
Lender-Surety Agreement dated June 4, 2012.

GLDD Guarantee for Transferred Bonds means the Guarantee and Indemnity Agreement
provided with respect to the Transferred Bonds, dated April 23, 2014, which is
executed concurrently with this Rider, a copy of which is attached to this Rider
as Exhibit C and is incorporated herein by reference.

Loss means, with respect to any Transferred Bond, all premiums due to Surety and
any and all liability, loss, Claims, damages, court costs and expenses,
attorneys’ fees (including those of Surety), consultant fees, and all other
costs and expenses, including but not limited to any additional or
extra-contractual damages arising from Surety’s Settlement of any Claim.
Pre-judgment and post-judgment interest shall accrue from the date of any
payment made by Surety with respect to any of the foregoing at the maximum
default rate permitted by law.

 

2



--------------------------------------------------------------------------------

Settlement means to adjust, pay, perform, decline to perform, compromise,
settle, deny, litigate or otherwise resolve any Claim and/or any claim,
counterclaim, defense or setoff held by or made against any Indemnitor or other
entity and/or to take any action to protect any rights of Surety or to preserve
or protect Surety’s interests, or to avoid or lessen any alleged liability.

Signed and sealed this 23rd day of April, 2014.

SIGNATURE PAGE(S) TO FOLLOW

(The remainder of this page is intentionally left blank)

 

3



--------------------------------------------------------------------------------

SIGNATURE INSTRUCTIONS

1. All signatures should be notarized and dated.

2. If the signer is a Corporation, an officer on the operational side (i.e.
President, CEO, COO) and an officer on the finance side (i.e. Secretary, CFO,
Treasurer) should sign and the Corporation should attach its seal.

3. If one signer is signing in two different capacities (i.e. President and
Secretary), then list both titles in the signature block and notary
acknowledgement.

4. If the signer is an individual (personal) Indemnitor, each Indemnitor should
sign and date their signature and provide all of the required information. Each
signature should be witnessed and notarized.

By signing below, each Indemnitor affirms to Surety that they have read this
Rider carefully and understand their obligations as an Indemnitor. Each signer
executing this Rider on behalf of such Indemnitor represents and warrants solely
in their capacity as an officer of such Indemnitor and not individually that he
or she holds the office or position shown and that he or she is duly authorized
by Indemnitor to execute this Rider on behalf of Indemnitor and to bind
Indemnitor to all of the terms and conditions of this Rider.

 

        INDEMNITOR     GREAT LAKES DREDGE & DOCK CORPORATION ATTEST OR WITNESS:
    /s/ Ellen Parker Burke     /s/ Richard Roman Ellen Parker Burke, Assistant
Treasurer     Richard Roman, Treasurer     INDEMNITOR     GREAT LAKES DREDGE &
DOCK COMPANY, LLC ATTEST OR WITNESS:     /s/ Ellen Parker Burke     /s/ Richard
Roman

Ellen Parker Burke, Secretary and

Assistant Treasurer

    Richard Roman, Treasurer     INDEMNITOR     LYDON DREDGING & CONSTRUCTION
COMPANY, LTD. ATTEST OR WITNESS:     /s/ Ellen Parker Burke     /s/ Katherine M.
Hayes

Ellen Parker Burke, Secretary and

Assistant Treasurer

    Katherine M. Hayes, Treasurer

(signatures continued next page)

 

4



--------------------------------------------------------------------------------

    INDEMNITOR     FIFTY-THREE DREDGING CORPORATION ATTEST OR WITNESS:     /s/
Katherine M. Hayes     /s/ Paul E. Dinquel Katherine M. Hayes, Treasurer    
Paul E. Dinquel, Vice President     INDEMNITOR     DAWSON MARINE SERVICES
COMPANY ATTEST OR WITNESS:     /s/ Cheryle A. Stone     /s/ Catherine M. Hoffman
Cheryle A. Stone, Secretary     Catherine M. Hoffman, President     INDEMNITOR  
  GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC. (f/k/a Great Lakes Caribbean
Dredging, Inc.) ATTEST OR WITNESS:     /s/ Ellen Parker Burke     /s/ Katherine
M. Hayes Ellen Parker Burke, Secretary     Katherine M. Hayes, Treasurer    
INDEMNITOR     NASDI, LLC ATTEST OR WITNESS:     /s/ Ellen Parker Burke     /s/
Katherine M. Hayes Ellen Parker Burke, Assistant Secretary     Katherine M.
Hayes, Treasurer

(signatures continued next page)

 

5



--------------------------------------------------------------------------------

    INDEMNITOR     NASDI HOLDINGS CORPORATION ATTEST OR WITNESS:     /s/ Ellen
Parker Burke     /s/ Katherine M. Hayes

Ellen Parker Burke, Secretary and

Assistant Treasurer

    Katherine M. Hayes, Treasurer     INDEMNITOR     YANKEE ENVIRONMENTAL
SERVICES, LLC ATTEST OR WITNESS:     /s/ Ellen Parker Burke     /s/ Katherine M.
Hayes

Ellen Parker Burke, Assistant

Treasurer and Assistant Secretary

    Katherine M. Hayes, Treasurer     INDEMNITOR     GREAT LAKES DREDGE & DOCK
(BAHAMAS) LTD. ATTEST OR WITNESS:     /s/ Ellen Parker Burke     /s/ Katherine
M. Hayes Ellen Parker Burke, Secretary     Katherine M. Hayes, Treasurer
Accepted and agreed:        

SURETY

ZURICH AMERICAN INSURANCE COMPANY

FIDELITY AND DEPOSIT COMPANY OF MARYLAND COLONIAL AMERICAN CASUALTY AND SURETY
COMPANY, and

AMERICAN GUARANTEE AND LIABILITY INSURANCE COMPANY

    /s/ David L. McVicker     Name and Title David L. McVicker Vice President

(end of signatures)

 

6



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF TRANSFERRED BONDS

 

Bond
Number

 

Issuing Carrier

 

Obligee

 

Type of Bond

 

Description

  Bond
Amount     Effective
Date     Expiration
Date    

Renewal Method

 

Completion Year

09046739   Fidelity and Deposit Company of Maryland   Massachusetts Department
of Environmental Protection   License & Permit   Hazardous Waste Transporters
License   $ 10,000.00        9/2/2011        9/1/2014      Dore to substitute
its surety on renewal   GLDD until renewal, Dore renew 09061807   Fidelity and
Deposit Company of Maryland   Contractors State License Board   All Contractor’s
License-Perf-Payt-Municipality   Contractor’s License Bond   $ 12,500.00       
10/15/2011        10/14/2014      Dore to substitute its surety on renewal  
GLDD until renewal, Dore renew 09061808   Fidelity and Deposit Company of
Maryland   Boston Water and Sewer Commission   All Contractor’s
License-Perf-Payt-Municipality  

sewer/drain/

catch basin license bond

  $ 20,000.00        10/20/2011        10/19/2014      Dore to substitute its
surety on renewal   GLDD until renewal, Dore renew 09061806   Fidelity and
Deposit Company of Maryland   City of Cambridge   All Other License and
Permit—Do Not Select Eff 1-1-05   Blanket Bond-Sidewalk   $ 5,000.00       
10/27/2011        10/26/2014      Dore to substitute its surety on renewal  
GLDD until renewal, Dore renew 09061846   Fidelity and Deposit Company of
Maryland   City Of Boston   All Other License and Permit—Do Not Select Eff
1-1-05   Permit Bond to Demolish Buildings   $ 500,000.00        11/19/2011     
  11/18/2014      Dore to substitute its surety on renewal   GLDD until renewal,
Dore renew 09061847   Fidelity and Deposit Company of Maryland   Contractor’s
State License Board   All Contractors License-Perf-Payt-State—Standard   Bond
for Qualifying Individual   $ 12,500.00        11/25/2011        11/24/2014     
Dore to substitute its surety on renewal   GLDD until renewal, Dore renew
09062977   Fidelity and Deposit Company of Maryland   Town of Belmont   All
Other License and Permit—Do Not Select Eff 1-1-05   Street Opening   $ 5,000.00
       3/1/2012        3/1/2015      Dore to substitute its surety on renewal  
GLDD until renewal, Dore renew 09078655   Fidelity and Deposit Company of
Maryland   State of Florida Department of Business and Professional Regulation  
License & Permit   Florida Contractor’s License Bond   $ 100,000.00       
4/10/2012        4/9/2014      Dore to substitute its surety on renewal   GLDD
until renewal, Dore renew 09078653   Fidelity and Deposit Company of Maryland  
Francis M. Roache, Registrar of Deeds for County of Suffolk   Lien and Payment
Bonds—Given at or near Commencement of Project—Private   The EDGE Apartments,
60-66 Brainerd Road, Allston, MA   $ 208,900.00        4/20/2012       
4/19/2014      Dore to substitute its surety on renewal   2014

 

7



--------------------------------------------------------------------------------

Bond
Number

 

Issuing Carrier

 

Obligee

 

Type of Bond

 

Description

  Bond
Amount     Effective
Date     Expiration
Date    

Renewal Method

 

Completion Year

09078684   Fidelity and Deposit Company of Maryland   Local 282 Trust Funds  
Miscellaneous   NY Local #282 Fringe Benefit Bond   $ 20,000.00        6/7/2012
       6/6/2014      New Bond Required   GLDD until renewal, Dore renew 09078689
  Fidelity and Deposit Company of Maryland   William P. O’Donnell, Registrar of
Deeds for County of Norfolk   License & Permit   The EDGE Apartments, 60-66
Brainerd Road, Allston, MA   $ 208,900.00        6/14/2012        6/13/2014     
Dore to substitute its surety on renewal   GLDD until renewal, Dore renew
09080008   Fidelity and Deposit Company of Maryland   Mason Tenders’ D.C.
Welfare Fund, Pension Fund, Annuity fund   Union Bonds—Covers Payment of Fringe
Benefits Only   Union Wage & Welfare   $ 50,000.00        6/20/2012       
6/19/2014      Dore to substitute its surety on renewal   GLDD until renewal,
Dore renew 09078683   Fidelity and Deposit Company of Maryland   Boston Water
and Sew Commission   All Contractor’s License-Perf-Payt-Municipality  
Contracting- Compliance   $ 20,000.00        7/12/2012        7/11/2014     
Dore to substitute its surety on renewal   GLDD until renewal, Dore renew
09080012   Fidelity and Deposit Company of Maryland   Suffolk Construction Co.
Inc.   Miscellaneous Contracts   120 Kingston   $ 275,000.00        7/12/2012   
    7/11/2013      Unknown   2014 09080014   Fidelity and Deposit Company of
Maryland   City of Boston   License & Permit   MA City of Boston Bond for use of
Streets   $ 5,000.00        7/16/2012        7/15/2014      Dore to substitute
its surety on renewal   GLDD until renewal, Dore renew 09080015   Fidelity and
Deposit Company of Maryland   Town of Watertown   All Other License and
Permit—Do Not Select Eff 1-1-05   Sidewalk Occupancy   $ 10,000.00       
7/17/2012        7/17/2014      New Bond Required   GLDD until renewal, Dore
renew 09078664   Fidelity and Deposit Company of Maryland   Massachusetts
Turnpike Authority, Fast Lane Service Center   Miscellaneous   Financial
Guarantee-The Fast Lane Service Center   $ 68,000.00        7/25/2012       
7/24/2014      Dore to substitute its surety on renewal with Verification
Certificate   GLDD until renewal, Dore renew 09061845   Fidelity and Deposit
Company of Maryland   City of New York   License & Permit   Street/Sidewalk
obstruction, all Locations   $ 50,000.00        12/9/2012        12/8/2014     
Continuation Certificate   GLDD until renewal, Dore renew

 

8



--------------------------------------------------------------------------------

Bond
Number

 

Issuing Carrier

 

Obligee

 

Type of Bond

 

Description

  Bond
Amount     Effective
Date     Expiration
Date    

Renewal Method

 

Completion Year

09110811   Fidelity and Deposit Company of Maryland   City of Columbus,
Department of Building and Zoning Services   License & Permit   OH City of
Columbus Contractor License—Registration Bond   $ 25,000.00        1/9/2013     
  1/8/2015      Dore to substitute its surety on renewal   GLDD until renewal,
Dore renew 09110844   Fidelity and Deposit Company of Maryland   Town of Andover
  Contract   #024/03—13/185 West Middle School Crawlspace Asbestos Abatement
Andover, MA   $ 184,976.00        4/2/2013        3/31/2014      Term Bond  
2014 09104755   Fidelity and Deposit Company of Maryland   Environmental
Chemical Corporation   Contract   Portsmouth Naval Shipyard, Building 92 Repair,
Kittery, ME   $ 568,491.00        4/30/2013        4/29/2014      Term Bond  
2014 09104760   Fidelity and Deposit Company of Maryland   Florida Construction
Industry License Board   License & Permit   State of FL—Business license for
William S. Steckel   $ 100,000.00        5/16/2013        5/15/2014      Dore to
substitute its surety on renewal   GLDD until renewal, Dore renew 09104769  
Fidelity and Deposit Company of Maryland   University of Massachusetts-Lowell  
Contract   CL13-HT-0041—Asbestos Remediation Services   $ 669,640.00       
5/20/2013        5/19/2014      Term Bond   2014 09104773   Fidelity and Deposit
Company of Maryland   Operating Engineers Local 825 Benefit Funds  
Miscellaneous   Union Wage & Welfare   $ 25,000.00        5/22/2013       
5/21/2014      Continuation Certificate   GLDD until renewal, Dore renew
09104785   Fidelity and Deposit Company of Maryland   City of Quincy  
Miscellaneous Contracts   #13-270; Demolition of Old Quincy High School   $
687,000.00        6/14/2013        6/13/2014      Term Bond   2014 09104813  
Fidelity and Deposit Company of Maryland   City of Perth Amboy   All Other
License and Permit—Do Not Select Eff 1-1-05   FD Dore to substitute its surety
on renewal License or Permit Bond Demolition Permits   $ 75,000.00       
7/29/2013        7/28/2014      Dore to substitute its surety on renewal   GLDD
until renewal, Dore renew

 

9



--------------------------------------------------------------------------------

Bond
Number

 

Issuing Carrier

 

Obligee

 

Type of Bond

 

Description

  Bond Amount     Effective
Date     Expiration
Date    

Renewal Method

 

Completion Year

09104819   Fidelity and Deposit Company of Maryland   Skanska Koch Inc. Kiewit
Infrastructure Co. (JV) DBA Skanska Kiewit JV. (S/K) JV   Contract   Bayonne
Bridge—Replacement of Main Span Roadway & Approach Structures Contract Number:
AKB-264.039 Job No. 012100   $ 20,359,375.00        8/6/2013        8/5/2014   
  Term Bond   2015 09104841   Fidelity and Deposit Company of Maryland  
Halmar/A Servidone—B Anthony JV   Miscellaneous Contracts   SC-S1301.11.019
Contract D262091 Patroon Island Bridge I-90/I-787 Interchange Bridges C66-17,
Interstate Route 504 Albany and Rensselaer County   $ 766,487.00       
8/22/2013        8/21/2014      Term Bond   2014 09104854   Fidelity and Deposit
Company of Maryland   City of Meriden   Contract   Demolition of 33,51, 53 South
Colony Street Meriden, CT   $ 565,000.00        9/12/2013        9/11/2014     
Term Bond   2014 09104864   Fidelity and Deposit Company of Maryland   Barletta
Heavy/O&G, JV   Class A Contract   Fall River—Somerset: Route 79-I195,
Interchange Reconstruction, over Route 138 (Davol Street) and Structural Repairs
and Painting of the Braga Bridge   $ 5,650,000.00        9/16/2013       
9/15/2014      Continuation Certificate   2014 09104876   Fidelity and Deposit
Company of Maryland   Consigli Construction Co., Inc.   Class A Contract   MIT
Bldg E-52, Cambridge, MA SC-1027-005   $ 1,550,000.00        9/30/2013       
9/29/2014      Continuation Certificate   2014

 

10



--------------------------------------------------------------------------------

Bond
Number

 

Issuing Carrier

 

Obligee

 

Type of Bond

 

Description

  Bond
Amount     Effective
Date     Expiration
Date    

Renewal Method

 

Completion Year

09104890   Fidelity and Deposit Company of Maryland   Contractors State License
Board   All Contractor’s License-Perf-Payt-Municipality   Contractor’s License
Bond   $ 12,500.00        10/3/2013        10/2/2014      Dore to substitute its
surety on renewal   2014 09104893   Fidelity and Deposit Company of Maryland  
State of California   License & Permit   CA LLC Employee—Worker License Bond
13B-20 Rev 8-11   $ 100,000.00        10/3/2013        10/2/2014      Dore to
substitute its surety on renewal   GLDD until renewal, Dore renew 09104889  
Fidelity and Deposit Company of Maryland   Contractor’s State License Board  
All Contractors License-Perf-Payt-State—Standard   Bond for Qualifying
Individual   $ 12,500.00        10/3/2013        10/2/2014      Dore to
substitute its surety on renewal   GLDD until renewal, Dore renew 09104882  
Fidelity and Deposit Company of Maryland   O & G Industries, Inc.   Contract  
#210-301 Orville H Platt High School, Meriden, CT   $ 3,321,200.00       
10/4/2013        10/3/2014      Term Bond   2014 09104883   Fidelity and Deposit
Company of Maryland   Dimeo Construction Company, Inc.   Contract   #4-4979 FM
Global—Northwoods, Johnston, RI   $ 4,684,631.00        10/4/2013       
10/3/2014      Term Bond   2014 09125428   Fidelity and Deposit Company of
Maryland   State of Iowa, Division of Labor   License & Permit   IA Out-of-State
Contractor Bond   $ 25,000.00        12/12/2013        12/11/2014     
Continuation Certificate   GLDD until renewal, Dore renew 09125444   Fidelity
and Deposit Company of Maryland   Tully Construction Co., Inc   Class A Contract
  LGA -124.208; La Guardia Airport Abatement & Demolition of Hangars 2 & 4   $
4,500,000.00        1/29/2014        1/28/2015      Continuation Certificate  
2014 09125458   Fidelity and Deposit Company of Maryland   AQE, Inc.   Discharge
Mechanic’s Lien Bond-DO NOT USE-Try 246 247 276 or 277   Williams
College—Stetson Hall Renovation & Addition, 55 Sawyer Drive/26 Hopkins Hall
Drive, Williamstown, MA—Asbestos Abatement   $ 78,445.26        2/24/2014       
2/24/2015      Dore to substitute its surety on renewal   2014

 

11



--------------------------------------------------------------------------------

Bond
Number

 

Issuing Carrier

 

Obligee

 

Type of Bond

 

Description

  Bond Amount     Effective
Date     Expiration
Date    

Renewal Method

 

Completion Year

09125459   Fidelity and Deposit Company of Maryland   AQE, Inc.   Discharge
Mechanic’s Lien Bond-DO NOT USE-Try 246 247 276 or 277   Williams
College—Stetson Hall Renovation & Addition, 55 Sawyer Drive/26 Hopkins Hall
Drive, Williamstown, MA—Selective Demolition   $ 91,782.60        2/24/2014     
  2/24/2015      Dore to substitute its surety on renewal   2014 09092447  
Fidelity and Deposit Company of Maryland   City of Cambridge, Department of
Public Works   All Other License and Permit—Do Not Select Eff 1-1-05   130
Bishop Allen Drive   $ 5,000.00        12/3/2012        12/2/2014      Dore to
substitute its surety on renewal   GLDD until renewal, Dore renew Total        
  $ 45,637,827.86           

 

12



--------------------------------------------------------------------------------

EXHIBIT B

Dore Indemnity Agreement (unexecuted version)

 

LOGO [g718554g21t71.jpg]      General Indemnity Agreement   

THIS GENERAL INDEMNITY AGREEMENT (“Agreement”), dated this 23rd day of April,
2014 by:

Dore & Associates Contracting, Inc., 900 S. Harry Truman Parkway, Bay City, MI
48706, a Michigan Corporation

North American Leasing, Inc., 900 S. Harry Truman Parkway, Bay City, MI 48706, a
Michigan Corporation

River Front, LLC, [Address], 900 S. Harry Truman Parkway, Bay City, MI 48706, a
Michigan LLC

NASDI, LLC, 1365 Main Street, Waltham, MA 02451, a Delaware LLC

Yankee Environmental Services, LLC, 29 Esquire Road, Billerica, MA 01862, a
Delaware LLC

All new Indemnitors added to this Agreement by rider

(each an “Indemnitor” and all of the above individually and collectively
“Indemnitors”) in favor of ZURICH AMERICAN INSURANCE COMPANY and its
subsidiaries, affiliates and associated companies in any jurisdiction, including
but not limited to FIDELITY AND DEPOSIT COMPANY OF MARYLAND, COLONIAL AMERICAN
CASUALTY AND SURETY COMPANY, AMERICAN GUARANTEE AND LIABILITY INSURANCE COMPANY
and ZURICH INSURANCE GROUP LTD, their respective successors and assigns
(individually and collectively “Surety”) with respect to any bond, undertaking,
and/or obligation of suretyship or guarantee executed, provided or procured
(herein “issued”) by Surety (whether as surety, co-surety, reinsurer or
otherwise) in the name of or on behalf of any Indemnitor, any Related Entity,
any other entity on request in accordance with this Agreement, or any
combination thereof, whether issued prior to or after the execution of this
Agreement, and all renewals, extensions, modifications and substitutions of
bonds (collectively “Bonds” and each individually a “Bond”). This Agreement
shall be liberally construed so as to fully protect, exonerate, indemnify and
hold Surety harmless from all liability and Loss.

As an inducement to Surety to issue or refrain from cancelling Bonds,
Indemnitors represent and agree for themselves, their heirs, executors,
administrators, successors and assigns, jointly and severally, as follows:

1. PREMIUMS: Indemnitors shall promptly pay all premiums and charges of Surety
for Bonds, at the current rate charged by Surety, until Surety has been provided
satisfactory evidence, in its sole discretion, that it has been fully released
and/or discharged from liability under such Bonds.

2. INDEMNITY: Indemnitors shall exonerate, indemnify, and hold Surety harmless
from any and all liability and Loss, sustained or incurred, arising from or
related to: (a) any Bond, (b) any Claim, (c) any Indemnitor failing to timely
and completely perform or comply with this Agreement, (d) Surety enforcing this
Agreement or (e) any act of Surety to protect or procure any of Surety’s rights,
protect or preserve any of Surety’s interests, or to avoid, or lessen Surety’s
liability or alleged liability. The liability of Indemnitors to Surety under
this Agreement includes all Claims made on Surety, all payments made, Loss
incurred, and all actions taken by Surety under the Good Faith belief that
Surety is, would be or was liable for the amounts paid or the actions taken, or
that it was necessary or expedient to make such payments or take such actions,
whether or not such liability, necessity or expediency existed. Indemnitors
shall promptly, upon demand, make payment to Surety as soon as liability or Loss
exists, whether or not Surety has made any payment. An itemized statement of
Loss, sworn to by any officer of Surety, or the voucher or other evidence of any
payment, shall be prima facie evidence of the fact, amount and extent of the
liability of Indemnitors for such Loss. Indemnitors shall promptly, upon demand,
procure the full and complete discharge of Surety from all Bonds and all
liability in connection with such Bonds. If Indemnitors are unable to obtain
discharge of any or all such Bonds within the time demanded, Indemnitors shall
promptly deposit with Surety an amount of money that Surety determines is
sufficient to collateralize or pay any outstanding bonded obligations.
Concurrently with the execution of this Agreement, NASDI, LLC (“NASDI”) and
Yankee Environmental Services, LLC (Yankee) are executing a Rider to General
Agreement of Indemnity by which Surety is releasing NASDI and Yankee from that
certain Agreement of Indemnity, dated September 7, 2011 and executed by Great
Lakes Dredge & Dock Corporation and other entities as Contractors and
Indemnitors thereunder (the “GLDD Indemnity”), and transferring the indemnity
obligations for NASDI and Yankee with respect to certain Transferred Bonds (as
defined in this provision) from the GLDD Indemnity to this Agreement.
“Transferred Bonds” means the Bonds and bonded obligations identified on the
attached EXHIBIT A, which Exhibit is incorporated into this Agreement by
reference. This Agreement is not intended to, and shall not, alter any of the
terms and/or conditions of the Transferred Bonds.

3. SURETY’S RIGHT TO PERFORM, SETTLE AND/OR MODIFY: Surety shall have the
absolute and unconditional right and is authorized but not required to:
(a) adjust, pay, perform, decline to perform, compromise, settle, deny, litigate
or otherwise resolve any Claim and/or any claim, counterclaim, defense or setoff
held by or made against any Indemnitor, Principal or other entity and/or to take
any action to protect any rights of Surety or to preserve or protect Surety’s
interests, or to avoid or lessen any alleged liability (hereinafter
“Settlement”); and (b) modify, consent to or decline to consent to

 

13



--------------------------------------------------------------------------------

modification of any Bond and/or Bonded Contract, and/or to take, consent to or
decline to consent to any assignment (hereinafter “Modification”). Any
Settlement and/or Modification by Surety shall be final, binding and conclusive
upon Indemnitors. Indemnitors shall remain bound under this Agreement for all
Loss even though any such Settlement or Modification by Surety does or might
substantially increase the liability of Indemnitors.

4. PLACE IN FUNDS: Indemnitors agree to promptly deposit with Surety, on demand,
an amount of money that Surety determines is sufficient to fund any liability or
Loss. Such funds may be used by Surety to pay Loss or may be held by Surety as
collateral against potential future Loss. Any remaining funds held by Surety
after payment of all sums due to Surety under this Agreement shall be returned
upon the complete release and/or discharge of Surety’s liability under all
Bonds.

5. PLEDGE AND ASSIGNMENT OF COLLATERAL: Indemnitors pledge, assign, transfer and
set over to Surety the Collateral, as collateral to secure the obligations in
this Agreement, whether incurred before or after the execution of this
Agreement, including a license to use the Collateral, without cost, to perform
or discharge Surety’s obligations under any Bond or Bonded Contract. This pledge
and assignment becomes effective on the date of this Agreement, or the earliest
date allowable by law.

6. TRUST FUNDS: All sums due, to become due, or received by any Indemnitor or
Principal for or on account of any Bonded Contract are trust funds in which
Surety has an interest as a beneficiary of the trust whether in the possession
of such Indemnitor or Principal or another. Such trust funds shall be held in
trust for the benefit and payment of all obligations or Loss for which Surety
may be liable under any Bond. Surety has the right, but not the obligation, to
require that trust funds be placed in a dedicated trust fund account. This
Agreement and declaration constitute notice of such trust.

7. UNIFORM COMMERCIAL CODE: This Agreement constitutes a security agreement to
Surety in accordance with the Uniform Commercial Code or similar statute in any
jurisdiction. Surety may file a photocopy or other reproduction of this
Agreement as a financing statement or otherwise take any action or file any
statement or documents to perfect the rights and interests granted in the
Collateral or trust funds at any time.

8. TAKEOVER: If an Event of Default occurs, Surety shall have the right, in its
sole discretion, and is authorized to take possession of any part or all of the
work, materials and equipment under any Bonded Contract and any other materials
or equipment which Surety deems necessary or proper to perform such Bonded
Contract, and to perform or arrange for the performance of such Bonded Contract.

9. ADVANCES AND FINANCING: Surety is authorized to guarantee loans, to advance
or lend money to any entity which Surety may see fit for the purpose of
facilitating performance of obligations under any Bond or Bonded Contract.
Indemnitors shall indemnify Surety for all such loans or advances and all Loss
incurred by Surety relating to such loans and advances. Any failure to use the
loans or advances, in whole or in part, for performance of obligations under
such Bonds or Bonded Contracts shall not be a defense to Indemnitors’ duty to
indemnify Surety for such loans or advances. Surety has no obligation to provide
financing or other support to any Principal or Indemnitor.

10. BONDS FOR OTHER ENTITIES: Indemnitors’ obligations under this Agreement
shall also apply to any Bond Surety issues for or on behalf of any Related
Entity. “Related Entity” means: (a) any present or future, directly or
indirectly owned subsidiary or affiliate of any Indemnitor; (b) any legal entity
in which any Indemnitor has or acquires an ownership interest; and (c) any joint
ventures, consortiums, teaming arrangements or any other business collaboration
or economic enterprise (“Joint Venture”) in which any Indemnitor is or was a
member at the time the Bond was issued. Indemnitors’ obligations under this
Agreement shall also apply to any Bond Surety issues for or on behalf of any
entity other than a Related Entity, on the written request of any Indemnitor.

11. FINANCIAL STATEMENTS, BOOKS AND RECORDS: Indemnitors shall promptly provide
Surety with any and all information and documentation concerning the business or
financial situation of any Indemnitor or any subsidiary, affiliate or Related
Entity of any Indemnitor, as requested by Surety. Indemnitors shall furnish on
demand, and Surety shall have the right to access, examine and copy the books,
records and accounts of Indemnitors and of any entity under the control of any
Indemnitor, at no cost to Surety. Indemnitors authorize any entity in which
funds of any Indemnitor may be deposited to furnish to Surety a statement of the
amount of such deposits as of the date requested. Indemnitors authorize any and
all lenders, obligees, subcontractors, suppliers, accountants, other insurers,
and other persons or entities to furnish to Surety any information requested by
Surety, including but not limited to the performance of obligations under any
Bond or Bonded Contract and payments related to any such Bond or Bonded
Contract.

12. ISSUANCE OF BONDS: Surety does not guarantee the issuance or compliance of
any Bond or any obligee’s acceptance of any Bond issued. Surety has an absolute
right to decline to issue or continue or renew any Bond and to cancel any Bond.
If Surety issues a bid or proposal Bond or a written commitment to issue any
Bond (each a “Bond Commitment”), Surety has an absolute right to decline to
issue any Bond that may be required in connection with any award made under the
proposal for which the Bond Commitment was given.

 

14



--------------------------------------------------------------------------------

13. WAIVER OF NOTICE: Indemnitors waive notice of the issuance or cancellation
of any Bond, any Settlement or Modification, and any act, fact or information
concerning or affecting the rights and liabilities of Surety or the rights or
liabilities of Indemnitors under the Bonds or this Agreement, notwithstanding
any notice of any kind to which Principal and/or Indemnitors might otherwise
have been or be entitled, and notwithstanding any defenses they might have been
or be entitled to assert.

14. OTHER SURETIES AS BENEFICIARIES: If Surety procures the execution of any
Bond by other sureties, or executes any Bond with co-sureties, or reinsures any
portion of any Bond with reinsuring sureties, then all the terms and conditions
of this Agreement shall inure to the benefit of such other sureties, co-sureties
and/or reinsuring sureties, including the right to bring an action for
enforcement of this Agreement. Surety may furnish copies of any and all
underwriting and Claim documentation to reinsurers and co-sureties, including
statements, agreements, financial statements, and any information which Surety
now has or may obtain in the future concerning (a) Principals and/or
Indemnitors, (b) Related Entities of Principals and/or Indemnitors, and
(c) other entities for which any Bond is requested pursuant to paragraph 10.

15. SURETY’S ADDITIONAL RIGHTS: This Agreement is in addition to and not in lieu
of all other agreements of indemnity and any and all rights, powers, and
remedies that Surety may have or acquire against Indemnitors or any other person
or entity, whether by agreement, law or otherwise. Indemnitors acknowledge and
agree that other indemnity, collateral, property and/or security may be required
by Surety with respect to Bonds issued under this Agreement. Indemnitors shall
remain bound under the terms of this Agreement even though Surety may from time
to time (before or after the date of this Agreement): (a) accept, modify or
release other agreements of indemnity with respect to any Bond; (b) accept,
modify the indemnity of, or release any Indemnitor or any other person or
entity; or (c) accept, release or subordinate any rights to collateral, real
property, personal property or security. Indemnitors’ obligations to Surety
shall not be waived or reduced by any claim, setoff, defense, or other right or
cause of action which Indemnitors and/or Surety may hold against any person or
entity or which may be asserted by any Principal, Indemnitor or any other person
or entity arising from or related to any Bonded Contract, any Bond, this
Agreement, other agreements, by law or otherwise. Surety is subrogated to all
rights, Claims, funds and receivables related to any Bonded Contract. Surety has
the right to offset Loss on any Bonded Contract against proceeds, funds, real
property or personal property under any other Bonded Contract or otherwise
available to Surety under this Agreement. Surety’s forbearance or failure to act
to enforce any right shall not waive or diminish any of its rights, which rights
may be enforced at any time in Surety’s sole discretion.

16. SURETY’S RIGHT TO SPECIFIC PERFORMANCE: Indemnitors acknowledge that the
failure of Indemnitors, collectively or individually, to perform or comply with
any provision of this Agreement shall cause irreparable harm to Surety for which
Surety has no adequate remedy at law. Indemnitors agree that Surety shall be
entitled to injunctive relief and/or specific performance, and Indemnitors waive
any claims or defenses to the contrary.

17. POWER OF ATTORNEY: Indemnitors irrevocably nominate, constitute, appoint and
designate Surety, and any persons designated by Surety, as their
attorney-in-fact, with the right, but not the obligation, to exercise all of the
rights of Indemnitors pledged, assigned, transferred and set over to Surety in
this Agreement, including, in the name of Indemnitors to make, execute, and
deliver any and all assignments or documents deemed necessary and proper by
Surety in order to exercise its rights, powers and remedies under this
Agreement. Indemnitors ratify and confirm all acts taken by Surety and its
designees as such attorney-in-fact and agree to protect and hold harmless Surety
and its designees for all such acts.

18. JOINT AND SEVERAL LIABILITY: Indemnitors are jointly and severally liable to
Surety under this Agreement. Surety may enforce this Agreement against any
Indemnitor without joining any other Indemnitor, person or entity.

19. CONTRIBUTION: Indemnitors waive and subordinate all rights of indemnity,
subrogation and contribution against each other and/or any Principal until all
obligations to Surety under this Agreement, at law or in equity, have been
satisfied in full.

20. NOTICE TO SURETY: Indemnitors shall notify Surety as soon as any Indemnitor
becomes aware of the happening of any Event of Default. This notice, and any
other notice to Surety, shall be addressed as follows: Zurich Surety, Red Brook
Corporate Center, 600 Red Brook Blvd., 4th Floor, Owings Mills, Maryland 21117,
Attention: Vice President, Contract Surety.

 

15



--------------------------------------------------------------------------------

21. LAWSUITS AND JURISDICTION: Separate lawsuits may be brought under this
Agreement as causes of action accrue, and the bringing of any lawsuit or the
recovery of any judgment on any cause of action shall not prejudice or bar the
bringing of other lawsuits, on the same or other causes of action, whether
arising before or after any other lawsuit or cause of action. In any legal
proceeding brought by or against Surety that in any way relates to this
Agreement, each Indemnitor irrevocably and unconditionally submits to the
jurisdiction, at Surety’s sole option, of the Federal, state and local courts in
which (a) any Indemnitor resides or has property, (b) any bonded obligation
arises or is performed, in whole or in part, or (c) any action may be brought
against Surety. Indemnitors submit to the jurisdiction of such courts and waive
and agree not to assert that they are not subject to the jurisdiction of any
such court or that the jurisdiction and/or venue is in an inconvenient forum or
otherwise improper.

22. GOVERNING LAW FOR BONDED CONTRACTS OUTSIDE THE UNITED STATES: Indemnitors
agree that as to any legal action or proceeding related to any Bond issued in
connection with any Bonded Contract to be performed outside the United States
and its territories, this Agreement shall be governed by and interpreted under
the laws of the State of New York, without regard to principles of conflicts of
laws.

23. EXECUTION AND CHANGES: This Agreement may be executed in counterparts, all
of which taken together shall constitute the Agreement. This Agreement shall be
effective and immediately binding as to each Indemnitor when that Indemnitor
executes this Agreement, regardless of whether any other party has executed the
Agreement or fails to execute this Agreement. This Agreement shall only be
changed or modified in writing.

24. SEVERABILITY: If any provision of this Agreement is found to be void or
unenforceable as to an Indemnitor, the remainder of this Agreement shall
nevertheless remain enforceable as to that Indemnitor; and the entire Agreement
shall remain enforceable as to all other Indemnitors.

25. TERMINATION: Indemnitors’ obligations and Surety’s rights and remedies under
this Agreement are continuing. Indemnitors acknowledge that their obligations
under this Agreement remain for Bonds executed for entities that may be sold,
dissolved, or otherwise disposed of in the future. This Agreement remains in
effect until terminated and released by Surety. Any Indemnitor may terminate
their participation in this Agreement with respect to future Bonds by sending
written notice of termination to Surety at the address in Paragraph 20. Such
termination shall be effective twenty (20) days from Surety’s receipt of the
notice (“Effective Date”) and shall be effective only as to the Indemnitor
providing such written notice. The notice of termination shall not terminate,
modify, bar or discharge such notifying Indemnitor’s obligations to Surety under
this Agreement for: (a) Bonds issued prior to the Effective Date; (b) Bonds
issued after the Effective Date where such Bonds are issued with respect to a
Bond Commitment issued prior to the Effective Date; and (c) any Collateral or
interest provided under this Agreement. The execution of any subsequent
agreements of indemnity in favor of Surety by any Indemnitor shall not be
construed as a novation, and this Agreement may only be terminated as provided
herein.

26. JURY WAIVER: Indemnitors hereby knowingly and voluntarily waive and covenant
that they will not assert any right to trial by jury in respect to any legal
proceeding arising out of this Agreement.

27. REPRESENTATIONS AND WARRANTIES: Indemnitors each represent and warrant the
following: (a) Each Indemnitor has a substantial, material, and/or beneficial
interest in one or more Indemnitors or Principals obtaining Bonds or in Surety
refraining from canceling any such Bond; (b) Each Indemnitor has the full power
and authority to execute and deliver this Agreement and to perform all
obligations in this Agreement; (c) All information provided to Surety by each
Indemnitor prior to and after the execution of this Agreement is true, accurate
and complete as of the time provided; and (d) Each right, power and remedy given
to Surety, under any provision of this Agreement or otherwise, forms a material
part of Surety’s consideration for Bonds.

28. WAIVER OF EXEMPTIONS: Indemnitors waive all rights to claim any of their
property, including their respective homesteads, as exempt from any levy,
execution, sale or other legal process by Surety, unless such waiver is
prohibited by law.

29. TRANSFERRED BONDS: By way of clarification, Indemnitors hereby assume
liability for and performance of the Transferred Bonds. The obligations of
Indemnitors to Surety under this Agreement include those arising from or
relating to the Transferred Bonds and any breach or default asserted under said
Bonds or the underlying contracts, and/or the enforcement of this Agreement.
Indemnitors acknowledge that the Surety may require or retain or release other
or additional agreements, indemnity and/or security with respect to the
Transferred Bonds, and Surety may exercise its rights and remedies with respect
to this Agreement or any other agreement, indemnity or security, at any time and
in any order in Surety’s full and absolute discretion.

 

30. DEFINITIONS:

Bonded Contract means any contract or other obligation referred to in any Bond
or secured by any Bond.

 

16



--------------------------------------------------------------------------------

Change in Control means any Principal or Indemnitor, without Surety’s prior
written consent: (a) assigning or selling any Bonded Contract; (b) undergoing a
change in the beneficial ownership, directly or indirectly, of thirty percent
(30%) or more of its voting stock (measured by voting power rather than number
of shares) in one or more transactions, or any change in stock that results in a
change of majority ownership; or (c) ceasing or threatening to cease to carry on
business, or having any resolution passed or order made for its winding-up,
liquidation or dissolution.

Claim or Claims means any notice, claim, demand, defense, counterclaim, setoff,
lawsuit or proceeding or circumstance which may constitute, lead to or result in
Loss, liability, or asserted liability in connection with any Bond, any Bonded
Contract, or this Agreement.

Collateral means all right, title and interest of one or more Indemnitors in the
following, whenever acquired or arising: (a) all Bonded Contracts; (b) all goods
(including equipment, machinery, tools and materials), which are now, or may
hereafter be, about or upon the site or sites of any and all of the contractual
work referred to in the Bonds, or elsewhere, including materials purchased for
or chargeable to any and all contracts referred to in the Transferred Bonds,
materials which may be in the process of construction, in storage elsewhere, or
in transportation to any and all of said sites, and equipment which may be
necessary or proper to perform any contractual work referred to in the Bonds,
general intangibles, and inventory, to the extent not subject to a prior
perfected security interest; (c) all subcontracts and purchase orders arising
under any Bonded Contract, and all surety bonds supporting such subcontracts and
purchase orders; (d) all sums which are or may become payable in connection with
any Bonded Contract and all other contracts in which any Indemnitor has an
interest; (e) all intellectual property (including proprietary software)
necessary or required to perform any Bonded Contract; (f) any facilities or
plants necessary or required to perform any Bonded Contract; and (g) any real or
personal property, the improvement of which is secured by any Bond.

Event of Default means any one or more of the following: (a) failure to timely
perform or comply with any Bonded Contract or failure to timely pay invoices,
bills or other indebtedness or to discharge liabilities under any Bonded
Contract or Bond; (b) Breach of any Bond or declaration of default under any
Bonded Contract (whether admitted or contested); (c) Surety setting any reserve
against Loss or incurring Loss; (d) breach of or failure to timely comply with
this Agreement; (e) any Principal or Indemnitor becoming the subject of any
bankruptcy, insolvency, receivership, creditor assignment or trusteeship
(whether voluntary or involuntary and whether insolvent or not); (f) any
occurrence which deprives or impairs any Principal, Indemnitor and/or Surety of
the use of any Collateral; (g) any individual Indemnitor becoming legally
incompetent, imprisoned, convicted of a felony, or disappearing and being unable
to be located; (h) a Change in Control; (i) any default, however described,
which occurs under any document relating to the financial indebtedness of any
Principal or Indemnitor, as a result of which that financial indebtedness is or
becomes capable of being rendered prematurely due and payable; or (j) any
representation by any Principal or Indemnitor to Surety which was materially
false or misleading when made.

Good Faith means, with respect to any act, exercise of discretion or omission by
Surety, an absence of dishonesty, evil intent and actual malice toward Principal
and Indemnitors.

Loss means all premiums due to Surety and any and all liability, loss, Claims,
damages, court costs and expenses, attorneys’ fees (including those of Surety),
consultant fees, and all other costs and expenses, including but not limited to
any additional or extra-contractual damages arising from Surety’s Settlement of
any Claim. Pre-judgment and post-judgment interest shall accrue from the date of
any payment made by Surety with respect to any of the foregoing at the maximum
default rate permitted by law.

Principal means any person or entity whose obligation is guaranteed by a Bond.

SIGNATURE PAGE(S) TO FOLLOW

(The remainder of this page is intentionally left blank)

 

17



--------------------------------------------------------------------------------

SIGNATURE INSTRUCTIONS

1. All signatures should be notarized and dated.

2. If the signer is a Corporation, an officer on the operational side (i.e.
President, CEO, COO) and an officer on the finance side (i.e. Secretary, CFO,
Treasurer) should sign and the Corporation should attach its seal.

3. If one signer is signing in two different capacities (i.e. President and
Secretary), then list both titles in the signature block and notary
acknowledgement.

4. If the signer is an individual (personal) Indemnitor, each Indemnitor should
sign and date their signature and provide all of the required information. Each
signature should be witnessed and notarized.

By signing below, each Indemnitor affirms to Surety that they have read this
General Indemnity Agreement carefully and understand their obligations as an
Indemnitor. If the Indemnitor is a business entity, each signer executing this
Agreement on behalf of such Indemnitor represents and warrants that he, she or
it holds the office or position shown and that he, she or it is duly authorized
by Indemnitor to execute this Agreement on behalf of Indemnitor and to bind
Indemnitor to all of the terms and conditions of this Agreement.

 

INDEMNITOR:

  (2 signature format)      

Dore & Associates Contracting, Inc.

900 S. Harry Truman Parkway, Bay City, MI 48706

        (SEAL)

By:

 

 

          [Name of Signer #1]           As [Title] of Dore & Associates
Contracting, Inc.                     LAST 4 DIGITS OF TIN:   Date:  
_______________________, 20                

By:

 

 

        ________________   [Name of Signer #2]           As [Title] of Dore &
Associates Contracting, Inc.           Date:   _______________________,
20                

 

NOTARIAL ACKNOWLEDGEMENT

 

STATE OF:                                                                  
        COUNTY OF:                                        
                                

The following instrument was acknowledged before me this              day of
                        , 20            by:

 

[name of signer#1]                                                       as
[title of signer#1]                                                          

of [name of entity]                                          
                   , (“Entity”), on behalf of the Entity. He/She is personally
known to me or has produced [form of identification]
                                                                  as
identification.

 

and by

 

[name of signer #2]                                                           as
[title of signer #2]                                                       of
the Entity on behalf of the Entity. He/She is personally known to me or has
produced [form of identification]                                          
        as identification.

   My commission expires:   Notary Seal:   

_____________________

                                                    ,     

Notary Public Signature

   20                 

Printed Name                                     

    

(The remainder of this page is intentionally left blank)

 

18



--------------------------------------------------------------------------------

INDEMNITOR:

  (2 signature format)      

North American Leasing, Inc.

[Address]

        (SEAL)

By:

 

 

          [Name of Signer #1]           As [Title] of North American Leasing,
Inc.                     LAST 4 DIGITS OF TIN:   Date:  
_______________________, 20                

By:

 

 

        ________________   [Name of Signer #2]           As [Title] of North
American Leasing, Inc.           Date:   _______________________, 20            
   

 

NOTARIAL ACKNOWLEDGEMENT

 

STATE OF:                                                                  
        COUNTY OF:                                        
                                

The following instrument was acknowledged before me this              day of
                        , 20            by:

 

[name of signer#1]                                                       as
[title of signer#1]                                                          

of [name of entity]                                          
                   , (“Entity”), on behalf of the Entity. He/She is personally
known to me or has produced [form of identification]
                                                                  as
identification.

 

and by

 

[name of signer #2]                                                           as
[title of signer #2]                                                       of
the Entity on behalf of the Entity. He/She is personally known to me or has
produced [form of identification]                                          
        as identification.

 

   My commission expires:   Notary Seal:   

_______________________

                                                    ,     

Notary Public Signature

   20                 

Printed Name                                     

    

(The remainder of this page is intentionally left blank)

 

19



--------------------------------------------------------------------------------

INDEMNITOR:                                                             (2 
signature format)

       

River Front, LLC

[Address]

        (SEAL)

By:

 

 

        [Name of Signer #1]           As [Title] of North American Leasing, Inc.
                    LAST 4 DIGITS OF TIN:   Date:   _______________________,
20              

By:

 

 

          [Name of Signer #2]           As [Title] of North American Leasing,
Inc.           Date:   _______________________, 20                

 

NOTARIAL ACKNOWLEDGEMENT

 

STATE OF:                                                                  
        COUNTY OF:                                        
                                

The following instrument was acknowledged before me this              day of
                        , 20             by:

 

[name of signer#1]                                                       as
[title of signer#1]                                                          

of [name of entity]                                          
                   , (“Entity”), on behalf of the Entity. He/She is personally
known to me or has produced [form of identification]
                                                                  as
identification.

 

and by

 

[name of signer #2]                                                           as
[title of signer #2]                                                       of
the Entity on behalf of the Entity. He/She is personally known to me or has
produced [form of identification]                                          
        as identification.

   My commission expires:   Notary Seal:                      

 

  ,   

Notary Public Signature

   20                 

Printed Name                             

       

(The remainder of this page is intentionally left blank)

 

20



--------------------------------------------------------------------------------

INDEMNITOR:                                                             (2 
signature format)

       

NASDI, LLC

[Address]

        (SEAL)

By:

 

 

        [Name of Signer #1]           As [Title] of North American Leasing, Inc.
                    LAST 4 DIGITS OF TIN:   Date:   _______________________,
20                

By:

 

 

          [Name of Signer #2]           As [Title] of North American Leasing,
Inc.           Date:   _______________________, 20                

 

NOTARIAL ACKNOWLEDGEMENT

 

STATE OF:                                                                  
        COUNTY OF:                                        
                                

The following instrument was acknowledged before me this              day of
                        , 20             by:

 

[name of signer#1]                                                       as
[title of signer#1]                                                          

of [name of entity]                                          
                   , (“Entity”), on behalf of the Entity. He/She is personally
known to me or has produced [form of identification]
                                                                 as
identification.

 

and by

 

[name of signer #2]                                                           as
[title of signer #2]                                                       of
the Entity on behalf of the Entity. He/She is personally known to me or has
produced [form of identification]                                          
        as identification.

   My commission expires:   Notary Seal:                      

 

  ,   

Notary Public Signature

   20                 

Printed Name                             

       

(The remainder of this page is intentionally left blank)

 

21



--------------------------------------------------------------------------------

INDEMNITOR:                                                             (2 
signature format)

       

Yankee Environmental Services, LLC

[Address]

        (SEAL)

By:

 

 

        [Name of Signer #1]           As [Title] of North American Leasing, Inc.
                    LAST 4 DIGITS OF TIN:   Date:   _______________________,
20                

By:

 

 

          [Name of Signer #2]           As [Title] of North American Leasing,
Inc.           Date:   _______________________, 20                

 

NOTARIAL ACKNOWLEDGEMENT

 

STATE OF:                                                                  
        COUNTY OF:                                        
                                

The following instrument was acknowledged before me this              day of
                        , 20             by:

 

[name of signer#1]                                                       as
[title of signer#1]                                                          

of [name of entity]                                          
                   , (“Entity”), on behalf of the Entity. He/She is personally
known to me or has produced [form of identification]
                                                                  as
identification.

 

and by

 

[name of signer #2]                                                           as
[title of signer #2]                                                       of
the Entity on behalf of the Entity. He/She is personally known to me or has
produced [form of identification]                                          
        as identification.

   My commission expires:   Notary Seal:                      

 

  ,   

Notary Public Signature

   20                 

Printed Name                             

       

 

22



--------------------------------------------------------------------------------

EXHIBIT C

GLDD Guarantee for Transferred Bonds (unexecuted version)

 

LOGO [g718554g21t71.jpg]     

Guarantee and Indemnity Agreement

With respect to NASDI/ Yankee Transferred Bonds

THIS GUARANTEE AND INDEMNITY AGREEMENT WITH RESPECT TO NASDI/ YANKEE TRANSFERRED
BONDS (“Agreement”), dated this             day of             , 2014 by Great
Lakes Dredge and Dock Corporation, a Delaware corporation, as Guarantor
(“Guarantor” or “GLDD”) in favor of ZURICH AMERICAN INSURANCE COMPANY and its
subsidiaries, affiliates and associated companies in any jurisdiction, including
but not limited to FIDELITY AND DEPOSIT COMPANY OF MARYLAND, COLONIAL AMERICAN
CASUALTY AND SURETY COMPANY, AMERICAN GUARANTEE AND LIABILITY INSURANCE COMPANY
and ZURICH INSURANCE GROUP LTD, their respective successors and assigns
(individually and collectively “Surety”) with respect to the transferred bonds
set forth on Exhibit A, List of Transferred Bonds, which is attached to this
Agreement and incorporated by reference, including all renewals, extensions,
modifications, replacements or substitutions thereof (collectively, the
“Transferred Bonds” and each individually a “Transferred Bond”). This Agreement
shall be liberally construed so as to fully guarantee, and exonerate, indemnify
and hold Surety harmless from, all liability and Loss with respect to the
Transferred Bonds.

Guarantor has requested that Surety consent to Guarantor’s sale of NASDI, LLC
(“NASDI”) and Yankee Environmental Services, LLC (“Yankee”), and that GLDD
Indemnitors’ (as defined below) liability under the current GLDD Agreement (as
defined below) be released or transferred with respect to the Transferred Bonds;
and

Surety is willing to consent to the sale of NASDI and Yankee, and to consent to
the transfer of GLDD Indemnitors’ obligations with respect to the Transferred
Bonds from the current GLDD Agreement to this Agreement in accordance with the
terms of this Agreement, on the condition that Guarantor enter into this
Agreement and the GLDD Transferring Release to transfer GLDD Indemnitors’
liability for the Transferred Bonds from the GLDD Agreement to this Agreement.

As an inducement to Surety to issue or refrain from cancelling Transferred
Bonds, to accept the GLDD Transferring Release, and to accept this Agreement in
lieu of the GLDD Agreement with respect to GLDD Indemnitors’ obligations for the
Transferred Bonds, Guarantor represents and agrees for itself, its heirs,
executors, administrators, successors and assigns, jointly and severally, as
follows:

1. TERM OF GUARANTEE AND INDEMNITY: This Agreement remains in force until Surety
has been provided satisfactory evidence, in its sole discretion, that Surety has
been fully released and/or discharged from liability under all Transferred Bonds
and has been paid in full for all Loss arising from or related to the
Transferred Bonds. Guarantor hereby guarantees all liability for and performance
of Transferred Bonds under the terms of this Agreement and the GLDD Transferring
Release. The obligations of Guarantor to Surety under this Agreement include
those arising from or relating to the Transferred Bonds and any breach or
default asserted under said Transferred Bonds or the underlying Bonded
Contracts, and/or the enforcement of this Agreement or the Dore Agreement.
Guarantor acknowledges that Surety may require or retain or release other or
additional agreements, indemnity and/or security with respect to the Transferred
Bonds, including but not limited to the Dore Agreement, and Surety may exercise
its rights and remedies with respect to this Agreement, the Dore Agreement, or
any other agreement, indemnity or security, at any time and in any order in
Surety’s full and absolute discretion.

2. GUARANTEE AND INDEMNITY: Guarantor hereby guarantees the full payment and
performance of, and shall exonerate, indemnify, and hold Surety harmless from,
any and all liability and Loss, sustained or incurred, arising from or related
to the following: (a) any Transferred Bond, (b) any Claim, (c) Guarantor failing
to timely and completely perform or comply with this Agreement, or any of the
parties to the Dore Agreement failing to timely and completely perform or comply
with the Dore Agreement with respect to any Transferred Bond, (d) Surety
enforcing this Agreement or the Dore Agreement with respect to any Transferred
Bond or (e) any act of Surety to protect or procure any of Surety’s rights,
protect or preserve any of Surety’s interests, or to avoid, or lessen Surety’s
liability or alleged liability, all with respect to any Transferred Bond. The
liability of Guarantor to Surety under this Agreement includes all Claims made
on Surety, all payments made, Loss incurred, and all actions taken by Surety
with respect to any Transferred Bond under the Good Faith belief that Surety is,
would be or was liable for the amounts paid or the actions taken, or that it was
necessary or expedient to make such payments or take such actions, whether or
not such liability, necessity or expediency existed. Guarantor shall promptly,
upon demand, make payment to Surety as soon as liability or Loss exists, whether
or not Surety has made any payment. An itemized statement of Loss, sworn to by
any officer of Surety, or the voucher or other evidence of any payment, shall be
prima facie evidence of the fact, amount and extent of the liability of
Guarantor for such Loss. This Guarantee and Indemnity includes all Loss arising
from or related to the Transferred Bonds, including all Loss which may arise
under the Dore Agreement with respect to the Transferred Bonds.

 

23



--------------------------------------------------------------------------------

3. SURETY’S RIGHT TO PERFORM, SETTLE AND/OR MODIFY: Surety shall have the
absolute and unconditional right and is authorized but not required to:
(a) adjust, pay, perform, decline to perform, compromise, settle, deny, litigate
or otherwise resolve any Claim and/or any claim, counterclaim, defense or setoff
held by or made against Guarantor, any of the parties to the Dore Agreement, any
Principal or other entity and/or to take any action to protect any rights of
Surety or to preserve or protect Surety’s interests, or to avoid or lessen any
alleged liability (hereinafter “Settlement”); and (b) modify, consent to or
decline to consent to modification of any Transferred Bond and/or Bonded
Contract, and/or to take, consent to or decline to consent to any assignment
(hereinafter “Modification”). Any Settlement and/or Modification by Surety shall
be final, binding and conclusive upon Guarantor. Guarantor shall remain bound
under this Agreement for all Loss even though any such Settlement or
Modification by Surety does or might substantially increase the liability of
Guarantor.

4. PLACE SURETY IN FUNDS: Should an Event of Default occur, or upon
determination by Surety, in its sole and absolute discretion, that potential
liability exists under any Transferred Bond (regardless of whether liability has
been established or whether Surety, Guarantor may have defenses to all or any
portion of any claim asserted under any Transferred Bond), Guarantor shall, upon
demand, deposit with Surety cash or other collateral acceptable to Surety in an
amount determined by Surety, in its sole discretion, to be sufficient to
discharge any claim made against or potential liability of Surety on any
Transferred Bond or under this Agreement. Surety shall not be required to post a
reserve prior to or as a condition of Guarantor’s obligation to deposit
collateral. This sum may be used by Surety to pay such claim or be held by
Surety as collateral against any loss on any Transferred Bonds or under this
Agreement. Any remaining sums deposited with Surety after payment of any and all
sums due to Surety under this Agreement or otherwise shall be returned to
Guarantor upon the complete release and/or discharge of Surety’s obligations and
liability under all Transferred Bonds. The Surety’s demand for collateral shall
be sufficient if sent by registered or certified mail, by facsimile
transmission, or by personal service to Guarantor at the addresses stated
herein, or at the address last known to the Surety, regardless of whether
actually received. Guarantor acknowledges that the failure of Guarantor to
deposit collateral with the Surety, immediately upon demand, shall cause
irreparable harm to the Surety for which the Surety has no adequate remedy at
law. Guarantor agrees that the Surety shall be entitled to injunctive relief for
specific performance of the obligation to deposit with the Surety the sum
demanded as collateral and waive any claims or defenses to the contrary.

5. UNIFORM COMMERCIAL CODE: This Agreement shall constitute a Security Agreement
to the Surety and also a Financing Statement, both in accordance with the
provisions of the Uniform Commercial Code of every jurisdiction wherein such
Code is in effect, and may be so used by the Surety, without in any way
abrogating, restricting or limiting the rights of the Surety under this
Agreement or under law or in equity.

6. DISCHARGE: Guarantor shall promptly, upon demand, procure the full and
complete discharge of Surety from all Transferred Bonds and all liability in
connection with such Transferred Bonds. If Guarantor is unable to obtain
discharge of any or all such Transferred Bonds within the time demanded,
Guarantor shall promptly deposit with Surety an amount of money that Surety
determines is sufficient to satisfy any liability or Loss with respect to any
Transferred Bonds.

7. SURETY’S RIGHT TO SPECIFIC PERFORMANCE: Guarantor acknowledges that the
failure of Guarantor to perform or comply with any provision of this Agreement
shall cause irreparable harm to Surety for which Surety has no adequate remedy
at law. Guarantor agrees that Surety shall be entitled to injunctive relief
and/or specific performance, and Guarantor waives any claims or defenses to the
contrary.

8. WAIVER OF NOTICE: Guarantor waives notice of the issuance, cancellation,
renewal, replacement or substitution of any Transferred Bond, any Settlement or
Modification, and any act, fact or information concerning or affecting the
rights and liabilities of Surety or the rights or liabilities of Guarantor under
the Transferred Bonds or this Agreement, notwithstanding any notice of any kind
to which Principal or Guarantor or others might otherwise have been or be
entitled, and notwithstanding any defenses they might have been or be entitled
to assert.

9. OTHER SURETIES AS BENEFICIARIES: If Surety procures the execution of any
Transferred Bond by other sureties, or executes any Transferred Bond with
co-sureties, or reinsures any portion of any Transferred Bond with reinsuring
sureties, then all the terms and conditions of this Agreement shall inure to the
benefit of such other sureties, co-sureties and/or reinsuring sureties,
including the right to bring an action for enforcement of this Agreement.

10. SURETY’S ADDITIONAL RIGHTS: This Agreement is in addition to and not in lieu
of the GLDD Agreement (subject to the terms of the GLDD Transferring Release),
the Dore Agreement and all other agreements of indemnity and any and all rights,
powers, and remedies that Surety may have or acquire against Guarantor or any
other person or entity, including but not limited to the parties to the Dore
Agreement, whether by agreement, law or otherwise. Surety’s forbearance or
failure to act to enforce any right shall not waive or diminish any of its
rights, which rights may be enforced at any time in Surety’s sole discretion.
Guarantor waives and subordinates all rights of indemnity, subrogation and
contribution against any party to the Dore Agreement and/or any Principal until
all obligations to Surety under this Agreement, at law or in equity, have been
satisfied in full. Surety may enforce this Agreement against Guarantor in its
sole discretion at any time and in whatever manner Surety sees fit, without
joining any other person or entity, whether that person or entity is a party to
the Dore Agreement or otherwise.

 

24



--------------------------------------------------------------------------------

11. LAWSUITS AND JURISDICTION: Separate lawsuits may be brought under this
Agreement as causes of action accrue, and the bringing of any lawsuit or the
recovery of any judgment on any cause of action shall not prejudice or bar the
bringing of other lawsuits, on the same or other causes of action, whether
arising before or after any other lawsuit or cause of action. In any legal
proceeding brought by or against Surety that in any way relates to this
Agreement, Guarantor irrevocably and unconditionally submits to the
jurisdiction, at Surety’s sole option, of the Federal, state and local courts in
which (a) Guarantor resides or has property, (b) any bonded obligation arises or
is performed, in whole or in part, or (c) any action may be brought against
Surety. Guarantor submits to the jurisdiction of such courts and waive and agree
not to assert that it is not subject to the jurisdiction of any such court or
that the jurisdiction and/or venue is in an inconvenient forum or otherwise
improper.

12. GOVERNING LAW: This Agreement shall be governed by and interpreted under the
laws of the State of New York, without regard to principles of conflicts of
laws.

13. EXECUTION AND CHANGES: This Agreement shall be effective and immediately
binding as to Guarantor when Guarantor executes this Agreement, regardless of
whether any other party has executed this Agreement or the Dore Agreement or
fails to execute this Agreement or the Dore Agreement. This Agreement shall only
be changed or modified in writing.

14. JURY WAIVER: Guarantor hereby knowingly and voluntarily waives and covenants
that it will not assert any right to trial by jury in respect to any legal
proceeding arising out of this Agreement.

15. REPRESENTATIONS AND WARRANTIES: Guarantor represents and warrants the
following: (a) Guarantor has a substantial, material, and/or beneficial interest
in one or more Principals obtaining or maintaining the Transferred Bonds or in
Surety refraining from canceling, renewing, extending, modifying, replacing or
substituting any such Transferred Bond; (b) Guarantor has the full power and
authority to execute and deliver this Agreement and to perform all obligations
in this Agreement; (c) All information provided to Surety by Guarantor prior to
and after the execution of this Agreement is true, accurate and complete in all
material respects as of the time provided; and (d) Each right, power and remedy
given to Surety, under any provision of this Agreement or otherwise, forms a
material part of Surety’s consideration for Transferred Bonds.

16. LIMIT OF INDEMNITY AND GUARANTEE: Guarantor’s liability under this Agreement
is limited to the sum of TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000).

 

17. DEFINITIONS:

Bonded Contract means any contract or other obligation referred to in any
Transferred Bond or secured by any Transferred Bond.

Change in Control has the meaning provided in the GLDD Agreement.

Claim or Claims means any notice, claim, demand, defense, counterclaim, setoff,
lawsuit or proceeding or circumstance which may constitute, lead to or result in
Loss, liability, or asserted liability in connection with any Transferred Bond,
any Bonded Contract, this Agreement or the Dore Agreement (except to the extent
not related to any Transferred Bond).

Dore Agreement means the General Indemnity Agreement executed by Dore &
Associates Contracting, Inc. (“Dore”) and others, dated April 18, 2014. For
clarity, this Agreement covers only the obligations of Dore and others with
respect to the Transferred Bonds and the bonded obligations underlying such
Transferred Bonds, and does not cover any other bond which Surety may issue for
Dore or others which is not related to the Transferred Bonds.

Event of Default means any one or more of the following: (a) any abandonment,
forfeiture, termination, default or breach of any Bonded Contract or any breach
of any Transferred Bond; (b) receipt by Surety of any Claims under any
Transferred Bond or declaration of default under any Transferred Bond;
(c) breach of or failure to timely comply with this Agreement, or the Dore
Agreement with respect to any Transferred Bond; (d) Guarantor becoming the
subject of any bankruptcy, insolvency, receivership, creditor assignment or
trusteeship (whether voluntary or involuntary and whether insolvent or not);
(e) a Change in Control; (f) any default, however described, which occurs under
any document relating to the financial indebtedness of Guarantor, as a result of
which that financial indebtedness is or becomes capable of being rendered
prematurely due and payable; or (g) any representation by Guarantor to Surety
which was materially false or misleading when made.

 

25



--------------------------------------------------------------------------------

GLDD Agreement means the General Agreement of Indemnity executed by GLDD and the
other GLDD Indemnitors, dated September 7, 2011, as subsequently modified,
amended, supplemented or replaced, including but not limited to the Rider dated
June 4, 2012, and all underlying and related agreements and modifications of
agreements, including the Equipment Utilization Agreement dated June 4, 2012 and
the Lender-Surety Agreement dated June 4, 2012. For clarity, this Agreement
covers only the obligations of Guarantor and the other GLDD Indemnitors with
respect to the Transferred Bonds and the Bonded Contracts and obligations
underlying such Transferred Bonds, and does not cover any other bond which
Surety may issue for Guarantor or any other GLDD Indemnitor which is not a
Transferred Bond (the “Non-Transferred Bonds”), and with respect to those
Non-Transferred Bonds, the GLDD Agreement remains in full force and effect.

GLDD Indemnitors means Guarantor and the other “Indemnitors” and “Contractors”
party to the GLDD Agreement.

GLDD Transferring Release means the Second Rider to General Agreement of
Indemnity with respect to NASDI/Yankee Transferred Bonds dated as of April 18,
2014 among Surety, Guarantor and the other GLDD Indemnitors, which is executed
concurrently with this Agreement and which applies to the GLDD Agreement.

Good Faith means, with respect to any act, exercise of discretion or omission by
Surety, an absence of bad faith, willful misconduct, dishonesty, evil intent and
actual malice toward Guarantor.

Loss means, with respect to any Transferred Bond, all premiums due to Surety and
any and all liability, loss, Claims, damages, court costs and expenses,
attorneys’ fees (including those of Surety), consultant fees, and all other
costs and expenses, including but not limited to any additional or
extra-contractual damages arising from Surety’s Settlement of any Claim.
Pre-judgment and post-judgment interest shall accrue from the date of any
payment made by Surety with respect to any of the foregoing at the maximum
default rate permitted by law.

Principal means any person or entity whose obligation is guaranteed by a
Transferred Bond.

SIGNATURE PAGE(S) TO FOLLOW

(The remainder of this page is intentionally left blank)

 

26



--------------------------------------------------------------------------------

SIGNATURE INSTRUCTIONS

1. All signatures should be notarized and dated.

2. If the signer is a Corporation, an officer on the operational side (i.e.
President, CEO, COO) and an officer on the finance side (i.e. Secretary, CFO,
Treasurer) should sign and the Corporation should attach its seal.

3. If one signer is signing in two different capacities (i.e. President and
Secretary), then list both titles in the signature block and notary
acknowledgement.

4. If the signer is an individual (personal) Indemnitor, each Indemnitor should
sign and date their signature and provide all of the required information. Each
signature should be witnessed and notarized.

By signing below, Guarantor affirms to Surety that it has read this Guarantee
and Indemnity Agreement carefully and understands its obligations as a
Guarantor. Each signer executing this Agreement on behalf of Guarantor
represents and warrants solely in their capacity as an officer of Guarantor and
not individually that he or she holds the office or position shown and that he
or she is duly authorized by Guarantor to execute this Agreement on behalf of
Guarantor and to bind Guarantor to all of the terms and conditions of this
Agreement.

GUARANTOR:

Great Lakes Dredge & Dock Corporation

2122 York Road, Oak Brook, IL 60523

 

By:  

 

Name:   Katherine M. Hayes Title:   Vice President, Corporate Controller and
Assistant Secretary By:  

 

Name:   Richard Roman Title:   Treasurer

 

NOTARIAL ACKNOWLEDGEMENT

 

STATE OF:                                        
                                     COUNTY
OF:                                                                             

The following instrument was acknowledged before me this              day of
            , 2014 by:

 

Katherine M. Hayes as Vice President, Corporate Controller and Assistant
Secretary of Great Lakes Dredge & Dock Corporation, (“Entity”), on behalf of the
Entity. She is personally known to me or has produced [form of identification]
                                                     as identification.

 

and by

 

Richard Roman as Treasurer of the Entity on behalf of the Entity. He is
personally known to me or has produced [form of identification]
                                                                              as
identification.

   My commission expires:      Notary Seal:                                     
    

     

  ,   

Notary Public Signature

 

Printed Name                                                  

   20             

(The remainder of this page is intentionally left blank)

 

27